    Case 1:18-cv-00607-GJQ-RSK ECF No. 20 filed 10/29/18 PageID.105 Page 1 of 1


             8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH:HVWHUQ
                                                                                                      

                              'LVWULFWRI0LFKLJDQ6RXWKHUQ
                                                         'LY 

       *867$9 - %8&++2/=



                                                3ODLQWLII

       YV                                                                          &DVH1R FY

       0(<(5 1-86 7$1,&. 3$



                                             'HIHQGDQW



                             127,&(2)$33($/
1RWLFHLVKHUHE\JLYHQWKDW3ODLQWLII
                                       *XVWDY - %XFKKRO]
                                                                                                            
                                        Name all parties taking the appeal


KHUHE\DSSHDOWRWKH8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH6L[WK&LUFXLWIURP

WKH 2UGHU
        >(&)
             1R @ JUDQWLQJ
                               'HIHQGDQW
V
                                          0RWLRQ
                                                  >(&)
                                                       1R
                                                           @ WR 'LVPLVV
                                                                                                                
                                  The final judgment, from an order describing it


HQWHUHGLQWKLVDFWLRQRQWKH WK GD\RI                                      6HSWHPEHU
                                                                                                         


                                             V1DWKDQ
                                                           & 9ROKHLP
                                                                                                             
                                                        $GGUHVV6XODLPDQ
                                                                                /DZ
                                                                                   *URXS
                                                                                        /WG                    
                                                                   6R
                                                                                 +LJKODQG
                                                                                          $YH
                                                                                             6WH  
                                                                  /RPEDUG
                                                                                 ,OOLQRLV
                                                                                        
                                                                                                                

                                             $WWRUQH\IRU3ODLQWLII
                                                                           *XVWDY - %XFKKRO]
                                                                                                                

1RWHWRLQPDWHILOHUV,I\RXDUHDQLQPDWHFRQILQHGLQDQLQVWLWXWLRQDQG\RXVHHNWKHWLPLQJ
EHQHILWRI)HG5$SS3FFRPSOHWH)RUP'HFODUDWLRQRI,QPDWH)LOLQJDQGILOHWKDW
GHFODUDWLRQDORQJZLWKWKLV1RWLFHRI$SSHDO

FF2SSRVLQJ&RXQVHO ✔
    &RXUWRI$SSHDOV

&$

